 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARED M. VILLERY,                                  Case No. 1:15-cv-01360-DAD-JDP

10                  Plaintiff,                          ORDER SETTING DEADLINE FOR
                                                        UPDATES ON DISCOVERY ISSUES
11          v.
                                                        MARCH 9, 2020 DEADLINE
12   J. JONES, et al.
13                   Defendants.
14

15         Plaintiff Jared M. Villery is a state prisoner proceeding without counsel in this civil
16   rights action pursuant to 42 U.S.C. § 1983. On February 24, 2020, the court held an informal
17   telephonic hearing and status conference on the six outstanding issues in plaintiff’s motion to
18   compel. See ECF No. 57. During the hearing, counsel for defendant Nelson informed the
19   court that a production relating to one of the six outstanding issues had recently been mailed to
20   plaintiff. See ECF No. 76 at 2 (describing background). At the time of the hearing, plaintiff
21   had yet to receive this production.
22         The court believes it is prepared to decide the other five outstanding discovery issues.
23   By no later than March 9, 2020, plaintiff may notify the court if he views defendant Nelson’s
24   recently mailed responsive production as insufficient. Otherwise, the court will consider the
25   issue resolved and will decide the remaining issues soon thereafter.
26         Should any party have an update on the status of an outstanding discovery issue, that
27   update must therefore be received no later than March 9, 2020.
28


                                                    1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 25, 2020
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6            No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                    2
